Title: To George Washington from Thomas Eden & Company, 31 May 1774
From: Thomas Eden & Company
To: Washington, George



Sir
London 31 May 1774

Being without any of your favours since our last respects ⅌ Capt. Boucher we have chiefly to hand you Account sales of the 4 hogheads Tobo you favour’d us with ⅌ the Sim Nett proceeds to ⟨your Credit⟩ £⟨14⟩.17.2 which considering the quality & situation of our Markets, was the most we could obtain for them—Our prices are a little mended now particularly real good Tobo

sells very well. We remain very Respectfully Sir Yr mo. hume Servts

Thos Eden & Co.

